McCARTY, J.
(concurring).
I concur in the foregoing opinion. the evidence without conflict shows, in fact it is admitted, that when the water in the lake is at compromise point the gravity flow from the lake into the Jordan River is five hundred and five cubic feet per second. Plaintiffs allege in their complaint, and the undisputed evidence shows, “that on the 19th day of October, 1905, the defendants filed their application to appropriate and pump a flow of forty (40) cubic feet of water from said lake, with Caleb Turner, state engineer for the state of Utah ; . . . .that on the 20th day of June, 1906, . . . the said Caleb Tanner, state engineer, . . . approved said application and indorsed bis approval thereon.” When the defendants made their application, and at the time it was approved by the state engineer, plaintiffs bad five pumps installed, four of which were installed in 1902, and the other, the fifth pump, in 1904. the capacity of each of these pumps was one hundred cubic feet of water per second. It will thus be observed that when defendants filed their application, and when it was approved by the state engineer, plaintiffs, as stated by the Chief Justice in the foregoing opinion, were entitled to a gravity flow of five hundred and five cubic feet, and, when the pumps were in operation, to five hundred cubic feet per second. the undisputed evidence shows that the pumps cannot be operated when the water in the lake is above compromise point. And the evidence also shows, in fact it is conceded, that when the water in the lake falls below compromise point, and the pumps are put in operation, a gravity flow from the lake is an impossibility. Tbis is so because, if more water is *52pumped tbau would be the natural gravity flow, the water level of tbe river is raised higher than the water level of the lake, and the pumped water would flow back into the lake. Hence, when the pumps are in operation, the gates, which extend across the river channel at the point where the pumping plant is located, are closed down, and all water pumped flows down the channel of the Jordan Hiver to the headgates of plaintiffs’ canals. In their brief counsel for the canal companies say: “From the necessities of the case there could not be concurrent gravity and pumping flow. When the pumps of plaintiffs are operated, the gravity flow must •cease.” In 1907, some two years after the initiation of defendants’ rights, plaintiffs added two more pumps to their plant. The court found, and the evidence practically without conflict, supports the finding: “That the irrigation season in Salt Lake County, Utah, where the lands of plaintiffs’ stockholders’ are located, comprises a period of approximately one hundred and eighty days’ duration, ordinarily commencing in April and ending in October, the date of its commencement, and ending varying in different years one with another by reason of climatic conditions; and where the volume of the flow of the waters used for irrigation is under the control of the irrigator during the entire irrigation season, less water is required, in irrigation seasons of normal climatic conditions, during the early and latter part of such season, than during the major and intervening portion thereof."
It is suggested that at the time defendants filed their application with the state engineer (October, 1905) to appropriate and pump from the lake forty cubic feet of water per second, plaintiffs, and other prior appropriators not parties to this action, had acquired a vested right, as against defendants and other subsequent appropriators, to take and use about eight hundred cubic feet per second of the lake water.. The proof offered at the trial, as I read the record, not only fails to support such claim or contention, but, on the contrary, the evidence, without conflict, shows conclusively that plaintiffs, as against the defendants, have not *53acquired a right to take fiom the lake a greater quantity of water than was decreed them by the court, namely, a quantity not in excess of a continuous flow of five hundred and fifteen cubic feet per second during the irrigation season. The undisputed evidence shows that, when the water in the lake is one foot above compromise point, the outflow is eight-hundred cubic feet per second; that, when it is five tenths of a foot above, the outflow is six hundred and twenty-five cubic feet; that, when it is at compromise point, the outflow, as’ hereinbefore stated, is five hundred and five cubic feet; that, when it is six inches below, the outflow is four hundred and ten cubic feet; and that, when one foot below, the outflow is three hundred and twenty-six cubic feet per second. There have been only two years since plaintiffs’ canals were constructed in which the water in the lake rose one foot above compromise point. The water level in the lake was one foot above in 1884 and again in 1907. These were the only two years in which it was possible for plaintiffs to fill their canals to their full carrying capacity. A record was made and kept showing approximately the different elevations of the water in the lake during the irrigation season*, each year from 1888 to 1907 inclusive. In eleven of these' nineteen years, the water in the lake, during a short period! of the high-water season, rose above compromise point; but at no time during the nineteen years, excepting in 1907, did it rise to one foot above compromise point. There was. therefore only one season before the initiation of defendants!' rights when it was possible for plaintiffs to fill all their canals-to their full carrying capacity, and that was prior to the-compromise agreement of 1885. Under the decree of court, made and entered in conformity with the terms of that agreement (Salt Lake City v. Colladge, 13 Utah, 522, 45 Pac. 891), plaintiffs cannot, in order to create a gravity flow in* excess of five hundred and five cubic feet per second, impound the water of the lake and cause it to rise above compromise point. The record shows, and plaintiffs concede,, that during what is known as the low-water season, which usually commences in the latter part of June or about the-*54first of July and continues through the balance of the irrigation season, the waters in the lake have almost invariably fallen far below compromise point, and that plaintiffs have been unable, during these low-water periods, to obtain an adequate supply. In their reply brief plaintiffs say: “In times past there have been seasons when the lake was at or below that level (compromise point), that it did not supply to plaintiffs and all their prior appropriators together, as much as twenty-five per centum of the capacity of plaintiffs’ canals, and the evidence proves that the lake for many years has furnished less than an average of fifty per centum of the capacity of plaintiffs’ canals for them and their prior appropriators, and this whether the water was taken from the lake into the river by natural flow or by pumps.” And again they say: “The testimony on this subject is that the amount of natural outflow from the lake when at compromise point is five hundred and five cubic feet per second. For four years since the installment of the pumps the quantity pumped has been from three hundred and eight to four hundred and fifteen cubic feet per second only.”
I have examined the record of this case with considerable care, and.I fail to find any evidence that would sustain a finding by the court that the plaintiffs are entitled to a greater flow of water than was awarded them. A. F. Dore-mus, upon whose evidence plaintiffs mainly rely for a reversal or modification of the judgment in this case, in his testimony respecting the duty of water on the forty-nine thousand acres of land irrigated from plaintiffs’ canals, exclusive of the Salt Lake City Canal, said: “While it is my judgment that it takes five acre feet to water the land in question, they never did have, during the time of this record, over three acre feet, because the men never had what water they needed.” The court awarded' the plaintiffs a little in excess of three acre feet of water per acre for the forty-nine thousand acres mentioned; that is, the court decreed plaintiffs the maximum amount of water that the evidence showed they had appropriated and used. Not only did the court award the farmers all the water the evidence showed they *55.were entitled to, if not more, but it was equally liberalwith Salt Lake City. Mr. Doremus, in Ms testimony respecting .the “requirements of the city,” said: “The liabilities of Salt Lake City for water duing the irrigation season for which it is dependable to a certain extent upon its city canal are eighteen thousand acre feet, nine thousand acre feet, and six thousand acre feet,” making in all thirty-three thousand acre feet. The court, however, awarded Salt Lake City thirty-six thousand acre feet.
The undisputed evidence shows that from 1893 to 1901, inclusive (the eight years next preceding the installation of the pumps), the approximate outflow of the lake in acre feet during the irrigation season of each of those years was as follows:
,1893 ¡160,482 acre feet
1894 .121,987 “ “
1895 . 94,922 “ “
1896 .125,185 “ “
1897 .141,158 “
1898 .109,059 “ “
1899 .117,887 “ “
1900 . 75,292 “ “
1901 . 56,274 “ “
The amount taken from the lake by plaintiffs from 1903 to 1906 inclusive, a period during which the pumps were in operation, was as follows:
1903 .101,271 acre feet
1904 .120,337 “ “
1905 .135,969 “
1906 .!.128,472 “ “
The record does not disclose the amount of water in acre feet taken by the plaintiffs into their canals during the irrigation season of 1902, but it does show that the quantity was small as compared to the amount taken by them in other years. During May and June (the high-water season) of that year the outflow from the lake was approximately one hundred and fifty-four cubic feet per second.
*56Tbe court awarded plaintiffs one hundred and eighty-five thousand acre feet of water per annum which must be supplied to the plaintiffs before defendants are permitted to take any water from the lake. It will thus be seen that plaintiffs were awarded nearly twenty-five thousand acre fee of water per annum more than they had used during any one of the thirteen years mentioned.
That the plaintiffs were awarded all the water to which they are entitled may be better illustrated as follows: The amount of water used by plaintiffs these thirteen years would be equivalent to a yearly average of about one hundred and fourteen thousand five hundred acre feet, which is seventy thousand five hundred acre feet less than the amount awarded them per year' by the decree. In other words, plaintiffs are given seventy thousand, five hundred acre feet more, per year, than the general average amount used by them during the thirteen years mentioned.
The claim that there is no unappropriated water in the lake is equally as unfounded as the claim that the plaintiffs have acquired a vested right to a continuous flow therefrom of eight hundred cubic feet per second during the irrigation season. Not only does the record conclusively show that there are unappropriated waters in the lake far in excess of the amount the defendants are entitled to take therefrom, but that the supply of water in the lake will, in all probability be greatly augmented on the completion of what is known as the “Strawberry Project,” which is being constructed by the government. The evidence shows that when this project is completed at least fifty thousand acre feet of water per annum now flowing into the Colorado river will be applied to arable lands adjacent to the lake. This water is to be taken from streams, tributaries of said Colorado river, and conveyed by means of a tunnel through the mountains to' the Utah Lake basin.
Reference is made to applications allowed by the state engineer to parties not connected with this action to appropriate *57eight hundred cubic.feet per second of the lake water. These applications were not in issue, and were neither directly nor indirectly involved in the action. They were only incidentally referred to at the trial and can have no bearing what ever on the questions presented by the appeal. By an examination of the record, however, it will be seen that six hundred of the eight hundred cubic feet is for power purposes only, and will not diminish the supply of water for irrigation purposes. The record does not disclose what use is to be made of the other two hundred cubic feet.